Case: 17-50175      Document: 00514140461         Page: 1    Date Filed: 09/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-50175                                 FILED
                                  Summary Calendar                        September 1, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
IN RE: ABIE WOLF,

               Debtor

ABIE WOLF,

              Appellant

v.

JUDY A. ROBBINS, As United States Trustee,

              Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CV-454


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Abie Wolf appeals the district court’s dismissal of his appeal from the
decision of a bankruptcy court. The district court dismissed Wolf’s appeal
pursuant to Federal Rule of Bankruptcy Procedure 8003(a)(2) based on his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50175    Document: 00514140461     Page: 2   Date Filed: 09/01/2017



                                 No. 17-50175
failure to timely file a brief. Wolf does not address this issue in his briefing
before this court.
      “Although we liberally construe the briefs of pro se appellants, we also
require that arguments must be briefed to be preserved.” Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip. Corp., 846 F.2d
1026, 1028 (5th Cir. 1988)). Wolf has abandoned any arguments regarding the
district court’s dismissal of his bankruptcy appeal by failing to argue them in
the body of his brief. See id. The district court’s dismissal is, therefore,
AFFIRMED. Wolf’s motion to supplement is DENIED as moot.




                                       2